Exhibit 99.1 For Immediate Release YOUBET.COM REPORTS RESULTS FOR THE THREE AND TWELVE MONTH PERIODS ENDED DECEMBER 31, 2008 Fourth Quarter and Fiscal Year 2008 Highlights · Full year 2008 diluted earnings per share from continuing operations excluding impairment of assets1 improved $0.28 to $0.13 from a loss of $0.15 in 2007 · Full year Adjusted EBITDA from continuing operations2 was $15.1 million, an improvement of $8.2 million, or 119% · 2008 full year cash provided by operating activities was $15.0 million, a $15.7 million improvement over 2007 · Fourth quarter Youbet Express handle increased $0.9 million over the prior-year period Woodland Hills, CA, March 5, 2009 – Youbet.com, Inc. (NASDAQ: UBET) today announced results for the three-month and twelve-month periods ended December 31, 2008.For the three and twelve-month periods ended December 31, 2008, the per share net loss was $0.24 and $0.11, respectively, compared with a net loss per share of $0.71 and $0.68 in the prior-year periods. For the three-month period ended December 31, 2008, loss per share from continuing operations excluding impairment charges was $0.02, versus a loss per share excluding impairment charges of $0.17 in the prior-year period.For the year, the company paid down $3.3 million of net debt. Youbet Chief Executive Officer Michael Brodsky commented: “We are very pleased with our fourth quarter, as well as our results for 2008 as we achieved a profitable year, excluding the $11.2 million impairment charge for United Tote.Over the past year, we have successfully assembled a strong team, reinforced Youbet Express as a leader in content and been able to attract and retain some of the best customers in the ADW marketplace.Going forward in 2009, we will continue to focus on growing our handle by adding more content and capabilities to our Youbet Express platform to broaden and enhance our overall client experience.We are pleased with the recent content additions of Gulfstream and Laurel, among other tracks, which is a testament to our refocused team effort to build our Youbet.com platform.Additional initiatives to enhance our customer experience are in the works for 2009.” Mr.
